of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date uil conex-119195-08 the honorable david r obey u s house of representatives washington dc attention ----------------------------------- dear mr obey this letter responds to your inquiry dated date on behalf of your constituent - ---------------------- --------------- stated that he cashed out some of his vacation pay from his pay time off pto account however he did not explain what he meant by cashed out or otherwise describe the transaction for us he further stated that he had to pay the alternative_minimum_tax amt and a ten-percent penalty on the cash_out of his vacation pay in addition to federal state and social_security_taxes we contacted your office to obtain more information about --------------- -- situation and the character of this cash_out however your office could not obtain more information about the transaction because we lack the information we cannot address specifically the tax consequences of --------------- -- transaction however we can provide you with the following general information about wages and the amt under sec_61 of the internal_revenue_code code taxable_income generally includes all income regardless of its source all compensation received by an employee from an employer for services performed by the employee is considered taxable wages unless a specific exception applies when wages are paid to the employee the employer deducts federal_income_tax withholding fitw and the employee’s share of the federal_insurance_contributions_act fica tax amounts an employer pays to an employee for leave or for time off are wages subject_to the withholding of fitw and fica the amt requires taxpayers to add back to taxable_income a portion of deductions or exclusions allowed under regular federal_income_tax or to adjust how they compute a deduction or exclusion the amt attempts to ensure that anyone who benefits from these tax advantages pays at least a minimum amount of tax a taxpayer may have to conex-119195-08 pay the amt if taxable_income for regular_tax purposes plus any applicable adjustments and preference items are more than the amt_exemption_amount it is possible that ----- ----------’s transaction increased the amount of his yearly income above the exemption_amount thereby subjecting him to the amt --------------- may want to explore whether he is entitled to the minimum_tax_credit available to taxpayers who have an amt liability this credit may offset his regular_tax_liability in future years the amount of the offset is limited to the excess of the regular_tax_liability over the amt liability for that year any unused minimum_tax_credit is available for use in future years more information about the amt can be found in the instructions to form_6251 alternative_minimum_tax - individuals and in the instructions to form_8801 credit for prior year minimum_tax - individuals estates and trusts i hope this information is helpful if i can assist you further please contact me or --------- --------------at --------------------- this letter is intended for informational purposes only and does not constitute a ruling revproc_2008_1 sec_2 internal_revenue_bulletin date sincerely george j blaine associate chief_counsel income_tax and accounting by donna marie young
